Citation Nr: 1750364	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-42 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left wrist traverse fracture (left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the Veteran's claim for a rating in excess of 10 percent for his left wrist injury.  This appeal was previously remanded to the Agency of Original Jurisdiction (AOJ) on multiple occasions, most recently in February 2017, and there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.

The Veteran testified before the undersigned Veterans Law Judge in April 2012 at a hearing in Chicago, Illinois.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Throughout the period on appeal, the Veteran's left wrist disability was manifested by painful motion and, at worst, dorsiflexion to 50 degrees and palmar flexion to 40 degrees, with no signs of ankylosis.

3.  The Veteran's left wrist disability was manifested by, at worse, mild left ulnar neuropathy with intermittent radiation of numbness and tingling into the fourth and fifth fingers of his left hand.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 for left wrist disability manifested by painful motion has not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5215 (2017).

2.  The criteria for a separate disability rating of 10 percent, but no higher, for mild left ulnar neuropathy has been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
   
The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's left wrist disability was rated under the provisions of Diagnostic Codes 5215.  38 C.F.R. § 4.71a.  The Board notes that the Veteran is right-hand dominant and, as such, his left wrist is considered the minor joint for rating purposes.  

Diagnostic Code 5215 provides for the evaluation of limitation of motion of the wrist.  See 38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  This is the maximum possible schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2017).

The Veteran contends that his service-connected left wrist disability is worse and that it has caused neuropathy in his left fourth and fifth fingers.  

Service treatment records noted a fractured left wrist in August 1980.  

In December 2006, the Veteran had a VA examination for his left wrist.  He stated that lawnmower vibrations caused pain in his left wrist when he worked as a grounds crewman in 1999.  Approximately two years ago, he started working in an office setting and got achy pains every other night.  He periodically used a bandage and was able to perform his work without restriction.  On examination, there was no distortion of the joint and active and passive movements were the same.  The Veteran's left wrist had 0 to 40 degrees of palmar flexion, 0 to 50 degrees of dorsiflexion (with pain beginning at 50 degrees), 0 to 30 degrees of ulnar deviation, and 0 to 10 degrees of radial deviation.  X-ray results were normal for the left wrist.  He was diagnosed with a strain in the left wrist.

In his October 2009 substantive appeal, the Veteran stated that he fell from an Army truck in 1980 and has had wrist pain since.  He reported problems washing dishes and performing yard work.

During his April 2012 Travel Board hearing, the Veteran stated that he broke his wrist when he fell from a tall truck while he installed communication cables.  He experienced pain mowing his yard and weed whacking.  He stated that he had numbness while weed whacking as a grounds crewman around 2005.  

In December 2012, the Veteran underwent a Disability Benefits Questionnaire (DBQ) for wrist conditions.  The Veteran was diagnosed with residuals of a left wrist fracture.  He reported occasional left wrist pain.  On examination, the Veteran's left wrist had 0 to 70 degrees of dorsiflexion.  No pain was noted during testing.  Also, there was no localized tenderness, pain on palpitation, or pain with weight bearing.  The Veteran was able to perform repetitive testing at least three times without loss of function or range of motion.  Muscle strength was normal with left wrist extension and flexion.  A January 2013 addendum indicated that the December 2012 VA examiner reviewed the Veteran's claims file.

In a letter received in January 2013, the Veteran stated that his left wrist continued to feel worse.  He was given a wrist band by his VA physician to support his left wrist.  He disagreed with the December 2012 findings because he had pain during the examination.  Further, the Veteran reported that he had difficulty completing tasks around his home because of his left wrist pain.  

A March 2013 VA treatment record revealed that the Veteran denied recent problems with his wrist and that he used medication and wore a wrist brace when he experienced pain.

In September 2015, the Veteran underwent a DBQ for wrist conditions.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with residuals of a left wrist traverse fracture that occurred in August 1980.  He reported intermittent left dorsal wrist pain, especially when mowing the lawn, weed whacking, or typing on a keyboard.  He took medication as needed for pain relief and reported that using ice and resting the wrist aided in pain reduction.  He complained of intermittent tingling of the left fingers.  He denied swelling, numbness, and weakness.  On examination, the Veteran's left wrist had 0 to 75 degrees of palmar flexion, 0 to 50 degrees of dorsiflexion (with pain beginning at 45 degrees), 0 to 30 degrees of ulnar deviation, and 0 to 20 degrees of radial deviation.  Pain was noted with testing dorsiflexion and radial deviation, but was not found to result in functional loss.  Also, there was no localized tenderness, pain on palpitation, or pain with weight bearing.  The Veteran was able to perform repetitive testing at least three times without loss of function or range of motion.  Muscle strength was normal with left wrist extension and flexion.  There was no muscle atrophy or ankylosis.  The Veteran occasionally used a brace on his left wrist.  An imaging study of the left wrist was performed in December 2006, which showed that the Veteran had a well preserved joint with no evidence of arthritis.  

A September 2015 VA imaging study revealed that the Veteran's left wrist had subchondral cysts in the scaphoid and mild degenerative joint disease.  No other deformities were noted and that VA physician opined that the Veteran had a minor abnormality of his left wrist.

An April 2016 addendum to the September 2015 VA examination revealed that the Veteran's entire claims file was reviewed and that the Veteran was alert, oriented to time, place, and person, and was competent to answer all questions.  The VA examiner opined that the Veteran's bilateral hand numbness and tingling was less likely than not (less than a 50 percent probability) proximately due to his wrist condition as the his numbness and tingling are related to the Veteran's neck condition and not his wrist condition.  In December 2012 the Veteran complained of neck pain and in December 2014 he stated that his neck pain was sometimes accompanied by numbness and tingling in both hands.  

In March 2017, the Veteran underwent a DBQ for peripheral nerve conditions (not including diabetic sensory motor peripheral neuropathy).  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with left ulnar neuropathy.  He fractured his left wrist secondary to a fall and had constant pain in his wrist since the fall.  Also, he described numbness and tingling in fourth and fifth fingers of his left hand.  On examination, mild constant pain, mild paresthesias, and mild numbness were found in the left upper extremity.  Muscle strength and reflexes were normal.  Sensation testing for light touch revealed a decreased sensation of the left hand and fingers.  The examiner determined that the Veteran had mild incomplete paralysis of the left ulnar nerve.  The examiner found that the Veteran's condition could interfere with repetitive physical work.  The examiner opined that since the left fourth and fifth finger numbness and tingling began after his left wrist fracture that it is as likely as not that the left ulnar neuropathy is related to the fracture.

In August 2017, the Veteran underwent another DBQ for peripheral nerve conditions (not including diabetic sensory motor peripheral neuropathy).  The examiner reviewed the Veteran's claims file.  The Veteran fractured his left wrist secondary to a fall and had constant pain in his wrist since the fall.  He reported intermittent radiation of the pain into the fourth and fifth fingers of his left hand.  The examiner stated that the Veteran has chronic numbness and tingling in the fourth and fifth fingers of his left hand and he may drop something from his left hand if he does not pay attention.  The Veteran is right hand dominant.  He reported mild constant pain, moderate intermittent pain, mild paresthesias, and mild numbness.  He had normal wrist flexion, extension, and grip strength.  Muscle strength for pinching the thumb to the index finger was 4/5.  He had decreased sensation testing for light touch with his left hand.  His reflexes were normal.  No muscle atrophy was noted.  He had mild incomplete paralysis of his left ulnar nerve and was diagnosed with mild left ulnar neuropathy.  The examiner opined that since the left fourth and fifth finger numbness and tingling began after his left wrist fracture that it is as likely as not that the left ulnar neuropathy is related to the fracture.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent; however, a separate 10 percent rating for mild incomplete paralysis of his left ulnar nerve is warranted.

In evaluating the medical evidence of record, the Board finds that the medical evidence does not show that a rating higher than 10 percent is warranted for limitation of motion of the left wrist.  The Veteran is currently rated the highest available schedular rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In order to get a higher rating based on limitation of motion, the evidence must show ankylosis in the wrist, which is not shown.  The September 2015 VA examination specifically showed no ankylosis of the left wrist, including after repetitive use testing.  Therefore a rating higher than 10 percent is not warranted for the Veteran's left wrist disability based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 or 5215. 

As set forth, the record contains documentation of complaints and findings related to the incomplete ulnar neuropathy beginning at the Veteran's April 2012 Travel Board hearing.  Disability of the ulnar nerve is addressed at Diagnostic Code 8516.  Under this provision, complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 50 percent rating in the minor extremity. Incomplete paralysis of the ulnar nerve in the minor extremity is rated as follows: severe (30 percent); moderate (20 percent); and mild (10 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The March 2017 and August 2017 VA examiners opined that the Veteran's mild left ulnar neuropathy was secondary to his service-connected left wrist disability.  The examiners found decreased sensation of the Veteran's fourth and fifth fingers of his left hand.  His reflexes were normal and he had normal grip strength.  He had numbness and tingling in his left fourth and fifth fingers.  For the foregoing reasons, the Board finds that mild incomplete paralysis of his left ulnar nerve is warranted as the Veteran's incomplete paralysis of the ulnar nerve is wholly sensory and found to be mild by both VA examiners.  

The Board has considered whether the left wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. 

In this regard, the Veteran's left wrist disability is manifested by painful motion, with no signs of ankylosis, which impairs his ability to perform tasks requiring full range of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left wrist disability picture as described in his correspondence to VA, his statements to medical examiners and the examination findings.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.  

For all the foregoing reasons, the Board finds that a rating higher than 10 percent is not warranted for the left wrist disability.  There are no objective medical findings that would support the assignment of any higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that a separate 10 percent rating is warranted for mild left ulnar neuropathy.


ORDER

Entitlement to an evaluation in excess of 10 percent for a left wrist disability manifested by painful motion is denied.

A separate 10 percent rating is granted for mild left ulnar neuropathy, subject to the laws and regulations governing the award of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


